United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      April 12, 2006

                                                               Charles R. Fulbruge III
                            No. 05-30195                               Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORDAN DALE HOLLOWAY,

                                    Defendant-Appellant.
                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 2:04-CR-20099-PM
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jordan

Dale Holloway has filed a motion to withdraw and brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967).       Holloway has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.